446 F.2d 911
Ura Bernard LEMON et al., Plaintiffs-Appellants, UnitedStates of America, Plaintiff-Intervenor,v.BOSSIER PARISH SCHOOL BOARD et al., Defendants-Appellees.
No. 71-2523.
United States Court of Appeals, Fifth Circuit.
Aug. 24, 1971.

Margrett Ford, Jack Greenberg, Norman J. Chachkin, New York City, A. P. Tureaud, New Orleans, La., Jesse Stone, Jr., Shreveport, La., for plaintiffs-appellants.
Edward S. Christenbury, U.S. Dept. of Justice, Washington, D.C., Donald E. Walter, U.S. Atty., Shreveport, La., John B. Benton, Jr., Asst. Dist. Atty., Minden, La., Arthur M. Wallace, Jr., Asst. Dist. Atty., Benton, La., for defendants-appellees.
Before GEWIN and GOLDBERG, Circuit Judges.
BY THE COURT:
In reviewing the chronology and judicial peregrinations of this case, we feel compelled to suggest that the trial court not enter any order that will further impede or delay the absolute requirement that the dual system be eliminated, root and branch, here and now.  New sprouts permitting freedom of choice of schools, classes, and subjects, which might even remotely tend to perpetuate segregation, must not be allowed to bud.  To this end
It is ordered that the district court's order of July 1, 1971, is hereby vacated.


1
It is further ordered that the district court's order of January 7, 1970, is hereby reinstated.


2
It is further ordered that the Bossier Parish School Board shall file semiannual reports similar to those required in United States v. Hinds County School Board, 5 Cir. 1970, 433 F.2d 611, 618-619


3
The mandate shall issue forthwith.  No stay will be granted pending either petition for rehearing or application for writ of certiorari.